Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 02/28/2020.
Claims 1-12 are currently pending.
Claims 1-12 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a network segment route" in lines 5, 6 and 7.  Examiner is not clear whether these three occurrences of the same limitation are the same or different. Therefore, Claim 1 is rejected for being vague and indefinite.
A similar problem exists in independent claim 7, which is also rejected for the same reason as given above for claim 1.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish Srinivasan et al (US 20180139127 A1) in view of Ayan Banerjee et al (US 20150295862 A1).
Regarding claim 1, Srinivasan discloses a method of forwarding a packet, wherein, the method is applied to any Leaf node in a data center comprising Spine nodes and Leaf nodes (Srinivasan teaches, in ¶ 0015, lines 6-8, that the data center 140 includes a computer network 145 comprising leaf nodes 150, 152, 154, 156 and 158 and spine nodes 160 and 165), the any Leaf node establishing a Border Gateway Protocol (BGP) neighborhood with each of the Spine nodes (Srinivasan teaches, in ¶ 0015, lines 8-10, the leaf nodes is sent to a border leaf node that typically attracts that traffic via injection of a default route within the fabric (e.g., advertised via BGP)), and the method comprises: 
advertising a network segment route to the Spine node (Srinivasan teaches, in ¶ 0029, lines 2-6, determining resource); 
learning a network segment route advertised by the Spine node (Srinivasan teaches, in ¶ 0015, lines 4-6, that the first border leaf node 152 sends a message 325 to inform (i.e., advertise) the second border leaf node 154 of the active conversation); and 
when a first packet hits a network segment route (Srinivasan teaches, in ¶ 0015, lines 4-6, that the network traffic is received at the border leaf 152 with a destination address for endpoint 130), sending the first packet to a Spine node corresponding to a next hop of a hit network segment route (Srinivasan teaches, in ¶ 0030, lines 1-2, that the border leaf node 152 forwards the traffic 330 to the endpoint B along spine 160 and leaf node 150), so that the Spine node sends the first packet to a Leaf node corresponding to a next hop of a host route hit by the first packet (Srinivasan teaches, in ¶ 0031, lines 6-9, that the external network will find the second border leaf node 154 as a connection between the data center 140 and the external network and send subsequent traffic 360 to the second border leaf node 154).


Srinivasan fails to expressly disclose advertising a host route.
However, Banerjee in analogous art discloses advertising a host route (Banerjee teaches, in ¶ 0025 that the DIP is used for searching in the L3 host table. The L3 host table stores forwarding entries for directly attached hosts or learned host routes for both IPv6 and IPv4 addresses … When performing L2 switching and L3 host routing, if the egress port is local to the NFE, packets are forwarded locally by the NFE without going to the fabric modules). 
Banerjee also teaches in ¶ 0029, lines 11-13, that each host learns a default route from Router Advertisements through one of the routers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data-center system taught in Srinivasan with the L3 host table taught in Banerjee. The motivation is to allow the next-hop information to be ascertained from the lookup and packet forwarded appropriately [Banerjee: ¶ 0053, lines 9-11].
Regarding claim 2, Srinivasan discloses all of the claimed subject matter with the exception of sending the first packet to a Spine node satisfying a preset load sharing strategy.
However, Banerjee in analogous art discloses sending the first packet to a Spine node satisfying a preset load sharing strategy (Banerjee teaches, in ¶ 0055 that modular switches are generally high capability switches that can be customized as per network requirements, for example, by adding or removing different line cards with various numbers of ports according to network load and other specifications). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data-center system taught in Srinivasan with the L3 ¶ 0053, lines 9-11].
Regarding claim 7, please refer to the rejection of claim 1, above.
Regarding claim 8, please refer to the rejection of claim 2, above.
   

NOTE
Claims 3 and 9 (and dependents therefrom) have not been rejected with prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nainar et al (US 20190394701 A1) is pertinent to a system including a data traffic forwarding or reflecting any routes between spine nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419